DETAILED ACTION

In the reply filed 7/25/2022, claims 1, 2, 4, 7, 8, 10, 11, 13, 14, 16, 19 are amended, and new claim 21 is added. Claims 1-19 and 21 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/25/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 14-15, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).    
The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim (MPEP 2111.03 II.). Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. A claim which contains a negative limitation which does not have basis in the original disclosure fails to comply with the written description requirement. See MPEP 2173.05(i). Claim 8 introduces new matter because the original disclosure does not specify that the hygienic grip is limited to only the remote mounting structure, the flexible element, and the spring. Claim 21 introduces new matter because the original disclosure does not specify that the hygienic grip is limited to only the remote mounting structure, and the flexible element. Additionally, due to the presence of screws (25), the original disclosure does not support the limitations of claims 8 and 21. 
Claim 14 was amended to recite: manually sanitizing only the portions of each of the flexible element that contacted the cart handle. The disclosure does not include sufficient information relating the manual sanitization of only the portions of each of the flexible element that contacted the cart handle.
 In [0003], Applicant’s specification states: The device according to the invention may be reused indefinitely and easily sanitized between uses by employing an alcohol or like spray or wipe on the only portion of the device which ever contacts the cart handle.   In [0023], Applicant’s specification describes a step: manually sanitizing the portions of each of the flexible elements 14 that contacted the cart handle. 
 How would the portion of each of the flexible element that contacted the cart handle be identified? How would the sanitizing be limited to only the portion of each of the flexible element that contacted the cart handle? How would the user prevent themselves from sanitizing a  part of the flexible element that has not contacted the cart handle? Sprays and wipes are not known in the art to be usable to sanitize with precision. The specification does not specify which parts of the flexible element contact the cart handle. Further, cart handles are not a standardized shape/size, so the portion of each of the flexible element that contacted the cart handle would vary, depending on the geometry of the shopping cart handle. 
While original disclosure does suggest that flexible element contacts the cart handle, the original disclosure does not say that the only part which contacts the cart is the flexible element. In a circumstance where the remote mounting structure comes into contact with the shopping cart handle, wouldn’t [0003] suggest that part of remote mounting structure should also be sanitized? 
Amending claim 14 to include the word “only” establishes a negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. A claim which contains a negative limitation which does not have basis in the original disclosure fails to comply with the written description requirement. See MPEP 2173.05(i).
Because the patent specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, claims 8, 14, 15, and 21 are found to not satisfy the written description requirement. The Applicant fails to show possession of the claimed invention because the Applicant has not sufficiently described the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. See MPEP 2163 and 2173.05(g).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 was amended to recite: manually sanitizing only the portions of each of the flexible element that contacted the cart handle.
The metes and bounds of the only the portions of each of the flexible element that contacted the cart handle are not understood. Due to the lack of detail regarding how step “c)”, is carried out, a clear-cut understanding of the scope of the subject matter embraced by claims 14-15 is not reasonably attainable, and the claims are thus found to be indefinite. Due to the nature of the indefiniteness of claims 14-15, it is inappropriate to address claims 14-15 with prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oobjek (the product described in https://www.etsy.com/listing/790732885/sanitary-shopping-cart-handles-set-of-2) in view of Olivieri (US 9,771,094) and Grayson (US 7,503,459).

Regarding claim 1, Oobjek teaches: a hygienic grip for a cart handle comprising: a remote mounting structure (see the annotated photo from Oobjek, below) for holding in place relative to a cart handle during use and facilitating movement of the cart handle engaging portion of the mounting structure on and off a cart handle without the user inadvertently touching the cart handle.

    PNG
    media_image1.png
    588
    1099
    media_image1.png
    Greyscale

Oobjek fails to disclose the flexible element as claimed. 
Grayson teaches a flexible element (including elements 30, 32) used for securely holding elongated items in place. See Fig. 2. Additionally, it is known to line cart handle attachments with cushioning/biasing material. For example, Olivieri US 9,771,094 teaches lining a remote mounting structure with a flexible element (801, 802; see Fig. 8) to provide a cushioned grip around the cart handle, which can selectively securely adhere to the cart handle.  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the cart handle engaging portion of the hygienic grip (from Oobjek) with a flexible element, as suggested by Grayson. The motivation is found in both Grayson and Olivieri: for securely holding elongated items in place and to provide a cushioned grip to engage a shopping cart handle, for the selective and secure adhesion to the cart handle. 
Accordingly, the combination teaches: a hygienic grip for a cart handle comprising: a flexible element (taught by Grayson) dimensioned and configured so that when it is deformed by moving it into contact with a cart handle it will move into place to grip a cart handle (see column 5, lines 54-67 from Grayson); and a remote mounting structure (from Oobjek) distinct from said flexible element and for holding said flexible element in place during use and facilitating movement of said flexible element on and off a cart handle the user inadvertently touching the cart handle.

Regarding claim 2, the combination further teaches: wherein said flexible element comprises a rubber element having a generally U-shaped portion. See Fig. 2 and column 6, lines 1-11 from Grayson.

Regarding claim 3, the combination further teaches: wherein said remote mounting structure comprises a plastic pistol grip handle which is securely mounted to said flexible element.  See the “highlights” section from Oobjek. 

Regarding claim 4, the combination further teaches: wherein said remote mounting structure comprises a plastic pistol grip handle (see the figure from Oobjek, above) which is securely mounted to said flexible element and wherein said hygienic grip consists essentially of said pistol grip handle and said flexible element. See the “highlights” section from Oobjek. 
In claim 4, “consists essentially of” has been interpreted as equivalent to "comprising." It is noted that the original disclosure does not include the exclusionary terms: “consist”, “consist essentially of”, or variations thereof. MPEP 2111.02 III. States: For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.

Regarding claim 5, the combination further teaches: wherein said plastic pistol grip handle comprises an ergonomic curved sculptured portion adapted to be engaged by a user's fingers. See the figure from Oobjek, above. 

Regarding claim 6, the combination further teaches: wherein said flexible element comprises first and second legs (30, 32) which when moved into engagement with a cart handle grip the cart handle. See Fig. 2 and column 5, lines 54-67 from Grayson.

Regarding claim 7, the combination further teaches: wherein said first and second legs have inherent resilience which biases said legs into gripping contact with a cart handle. See column 6, lines 49-59 from Grayson. 

Regarding claim 8, the combination further teaches: a spring (49a,b) for biasing at least one of said first and second legs (30, 32) into gripping contact with a cart handle, and wherein said hygienic grip consists of said remote mounting structure, said flexible element, and said spring. See Fig. 2 and column 6, lines 49-59 from Grayson, and the above figure from Oobjek. 

Regarding claim 9, the combination further teaches: wherein said flexible element comprises first and second legs (30, 32) which when moved into engagement with a cart handle grip the cart handle. See Fig. 2 and column 5, lines 54-67 from Grayson.

Regarding claim 10, the combination further teaches: wherein said first and second legs have inherent resilience which biases said legs into gripping contact with a cart handle. See column 6, lines 49-59 from Grayson. 

Regarding claim 11, the combination further teaches: a spring (49a,b) for biasing at least one of said first and second legs (30, 32) into gripping contact with a cart handle. See Fig. 2 from Grayson. 

Regarding claim 12, the combination further teaches: wherein said pistol grip handle comprises a forward-most portion that is smooth, devoid of one or more projection. See the smooth surface of the pistol grip handle from Oobjek which fits against the palms of a user’s hands.

Regarding claim 13, the combination further teaches: a method of using a cart having an elongated handle using first and second hygienic grips as recited in claim 1 by: a) from behind the cart handle manually moving the flexible elements of the hygienic grips into contact with spaced portions of the elongated cart handle using only the remote mounting structure; and b) ultimately manually removing the hygienic grips from contact with the cart handle using only the remote mounting structure. See the images provided in Oobjek. In the combination, the hygienic grip from Oobjek is provided with a flexible element from Grayson.  As such, in the combination, when the hygienic grip is moved to selectively engage/disengage a cart handle, the flexible elements are moved into/out of contact with the handle. 

Regarding claim 16, Oobjek teaches: hygienic grip comprising: a rigid plastic pistol grip handle. See the photo from Oobjek, provided with the discussion of claim 1 above. 
Oobjek fails to disclose the flexible element as claimed. 
Grayson teaches a flexible element (including elements 30, 32) used for securely holding elongated items in place. See Fig. 2. Additionally, it is known to line cart handle attachments with cushioning/biasing material. For example, Olivieri US 9,771,094 teaches lining a remote mounting structure with a flexible element (801, 802; see Fig. 8) to provide a cushioned grip around the cart handle, which can selectively securely adhere to the cart handle.  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the cart handle engaging portion of the hygienic grip (from Oobjek) with a flexible element, as suggested by Grayson. The motivation is found in both Grayson and Olivieri: for securely holding elongated items in place and to provide a cushioned grip to engage a shopping cart handle, for the selective and secure adhesion to the cart handle. 
Accordingly, the combination teaches: a flexible element (taught by Grayson) separate and distinct from said rigid plastic pistol grip handle (from Oobjek) and having a roughly U-shaped configuration portion (shown by Grayson in Fig. 2) mounted securely by and within said plastic pistol grip handle with the open portion of the U facing outwardly from said plastic pistol grip handle.

Regarding claim 17, the combination further teaches: wherein said pistol grip handle comprises a forward-most portion that is smooth, devoid of one or more projections. See the smooth surface of the pistol grip handle from Oobjek which fits against the palms of a user’s hands.

Regarding claim 18, the combination further teaches: wherein said plastic pistol grip handle comprises an ergonomic curved sculptured portion adapted to be engaged by a user's fingers. See the figure from Oobjek, above. 

Regarding claim 19, the combination further teaches: wherein said flexible element comprises first and second legs (30, 32; see Fig. 2 from Grayson) which when moved into engagement with a cart handle grip the cart handle (see Fig. 2 and column 5, lines 54-67 from Grayson)  and wherein said flexible element is made of rubber (see column 6, lines 1-11 from Grayson). 

Regarding claim 21, the combination further teaches: a hygienic grip as recited in claim 16 consisting of said pistol grip handle and said flexible element.

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. Applicant’s remarks are made with regard to prior art no longer relied upon. Amendments to the claims necessitated a new ground(s) of rejection. Arguments have been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments were made with respect to the claims, as amended, and have been rejected/addressed as provided above.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/Primary Examiner, Art Unit 3618